Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
The claim set filed July 25, 2022 has been amended as follows: 

Please rejoin claim 2.
Rejoinder
The restriction requirement between the various species and sub-species, as set forth in the Office action mailed on July 20, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 20, 2021 is withdrawn.  Claim 2, directed to Sub-Species A3 where the magnets are bonded to the surface of the inner and outer shells no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-3, 5-7, 11, and 23 are allowed.  The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a helmet with an inner liner and an outer shell connected to the inner liner, and a magnetic assembly including a set of magnet members and a corresponding opposing magnetic member, the set of magnetic member including a central magnetic member and a plurality of magnetic elements positioned concentrically around the central magnetic member, and the central magnetic member opposed to and spaced apart from the corresponding magnetic member, the arrangement forming a magnetic well where the opposing magnetic member contained within the well. The closest prior art is Mustapha (US 2014/000012) and Berry (US 2015/0089722). Mustapha teaches a helmet with an inner liner and an outer shell connected to the inner liner, and a magnetic assembly including a set of magnet members and a corresponding opposing magnetic member, the set of magnetic member including a central magnetic member and a plurality of magnetic elements positioned concentrically around the central magnetic member, and the central magnetic member opposed to and spaced apart from the corresponding magnetic member, but does not teach the arrangement forming a magnetic well where the opposing magnetic member contained within the well.  Berry teaches a helmet with an inner liner and an outer shell connected to the inner liner, and a magnetic assembly including a corresponding opposing magnetic member and a ring shaped magnet arranged concentrically around the opposing magnetic member, where the arrangement forms a magnetic well where the opposing magnetic member contained within the well, but does not teach the central magnetic member or wherein the ring shaped magnet is a plurality of magnets. Modifying Mustapha or Berry to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732